J-S31028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                          Appellee

                     v.

ASHLYNN TAYLOR HARTMAN

                          Appellant                      No. 1800 MDA 2015


         Appeal from the Judgment of Sentence September 16, 2015
               In the Court of Common Pleas of Franklin County
             Criminal Division at No(s): CP-28-CR-0001212-2014
-------------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                          Appellee

                     v.

ASHLYNN TAYLOR HARTMAN

                          Appellant                      No. 1801 MDA 2015


         Appeal from the Judgment of Sentence September 16, 2015
               In the Court of Common Pleas of Franklin County
             Criminal Division at No(s): CP-28-CR-0001353-2012
-------------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                          Appellee

                     v.

ASHLYNN TAYLOR HARTMAN

                          Appellant                      No. 1802 MDA 2015


         Appeal from the Judgment of Sentence September 16, 2015
J-S31028-16


               In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0000364-2013


BEFORE: SHOGAN, J., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                   FILED JUNE 09, 2016

        Ashlynn Taylor Hartman appeals from the judgments of sentence

imposed September 16, 2015, in the Franklin County Court of Common

Pleas, with respect to the above-captioned consolidated cases.          The trial

court imposed an aggregate term of 30 to 72 months’ imprisonment,

following Hartman’s violation of the terms of her probation and parole in

three separate cases.1        On appeal, Hartman challenges the discretionary

aspects of those sentences. However, because counsel for Hartman has filed

what purports to be an Anders2 brief, without an accompanying petition to

withdraw, we remand this appeal with instructions.

        In light of our disposition of this appeal, we need not recite the factual

and procedural history of these consolidated cases. We note only that, at

each docket, Hartman violated the terms of a probationary sentence

imposed following a guilty plea, and at Docket Nos. 1353-2012, and 364-
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The same day, Hartman was sentenced to a consecutive term of eight to
36 months’ imprisonment following her guilty plea to charges of possession
of a controlled substance and theft (Docket No. 6-2015). The appeal from
that conviction is listed in this Court at Docket No. 2027 MDA 2015.
2
    Anders v. California, 386 U.S. 738 (1967).




                                           -2-
J-S31028-16



2013, she did so more than once. After the most recent violation, she was

sentenced, on September 16, 2015, to the following:        (1) at Docket No.

1212-2014 (1800 MDA 2015), a term of six to 12 months’ incarceration for

receiving stolen property;3 (2) at Docket No. 1353-2012 (1801 MDA 2015),

a term of 12 to 36 months’ imprisonment for possession with intent to

deliver controlled substances;4 and (3) at Docket No. 364-2013 (1802 MDA

2015), two consecutive terms of six to 12 months’ imprisonment for

possession of controlled substances and possession of drug paraphernalia.5

All the sentences were imposed to run consecutively to each other, and

consecutively to a sentence imposed at Docket No. 6-2015. See supra n.1.

With respect to each docket, Hartman filed a post sentence motion seeking

modification of her sentence, which the trial court denied.      This timely

appeal followed.6

        Before we may consider the substantive claims on appeal, however,

we must address the self-described Anders brief filed by appointed counsel.

____________________________________________


3
    18 Pa.C.S. § 3925(a).
4
    35 P.S. § 780-113(a)(30).
5
    35 P.S. §§ 780-113(a)(16) and (a)(32), respectively.
6
  On October 23, 2015, the trial court ordered Hartman to file a concise
statement of errors complained of on appeal. Hartman complied with the
court’s directives and filed three identical concise statements on November
12, 2015.




                                           -3-
J-S31028-16



Pursuant to Anders and its progeny, in order for counsel to withdraw, she

must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the brief to the defendant; and 3) advise the defendant that
        he or she has the right to retain private counsel or raise
        additional arguments that the defendant deems worthy of the
        court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc).

        Here, counsel has failed to petition this Court for leave to withdraw.

Moreover, she did not indicate that she sent a copy of the Anders brief to

Hartman, or advised Hartman of her right to retain new counsel or proceed

pro se.    Accordingly, we remand this matter to the trial court and direct

counsel, within 30 days of the filing of this memorandum, to either file a

petition for leave to withdraw and Anders brief7          that comply with the
____________________________________________


7
 In order to satisfy the requirements for withdrawal, an Anders brief, filed
by counsel, must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).                The brief
filed on appeal satisfies these criteria.



                                           -4-
J-S31028-16



requirements of Cartrette and Santiago, or file an advocate’s brief. Should

counsel petition to withdraw, we direct her to simultaneously inform

Hartman of her rights pursuant to Cartrette.

       Case remanded for proceedings consistent with this memorandum.8

Panel jurisdiction retained.




____________________________________________


8
  We note that Hartman is represented by the same attorney at Docket No.
2027 MDA 2015, which involves the appeal from the judgment of sentence
imposed the same day as the revocation sentences herein.             Although
counsel properly filed a petition for leave to withdraw, and accompanying
Anders brief in that appeal, she did not list the trial court docket numbers
herein on that petition to withdraw.



                                           -5-